Citation Nr: 1224754	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above-referenced claim.  

In July 2006, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A transcript of that hearing has been associated with the claims file.  

In November 2006 and May 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks a TDIU due to his service-connected disabilities.  He essentially contends that his service-connected residuals of fracture of left tibia and fibula, residuals of fracture of the right fibula, left hip, and low back disabilities have made him unable to secure and follow substantially gainful employment.  Having reviewed the medical evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claim.

As directed by the May 2008 Remand, the Veteran was scheduled for a VA examination in August 2008 for the purpose of obtaining a medical opinion regarding whether the combination of the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.  The Board has reviewed the August 2008 examination report, and finds that it is incomplete in this regard.  The VA examiner essentially opined that with his orthopedic and subsequent degenerative changes to his left lower extremity, the Veteran would be able to perform sedentary-type work.  He also concluded that the Veteran would be limited in his ambulation as he experienced pain by history after walking half to three-quarters of a block.  However, the VA examiner failed to provide any rationale for his opinions; specifically, he did not provide a basis as to why the Veteran was capable of sedentary work.  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 538; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran was last examined by VA in 2008.  Given the lack of a rationale as to why the Veteran is capable of sedentary work another opinion is needed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1994) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In order to determine the current manifestations of the Veteran's service-connected disabilities, a remand for an examination and opinion is required.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran, pursuant to 38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the effect his service-connected disabilities have on his employability, that is, whether they preclude him from obtaining or maintaining substantially gainful employment.  The claims file must be made available to and thoroughly reviewed by the examiners in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiner must address the following:  

(a)  Discuss all impairment/symptoms caused by each service-connected disability- (i) residuals of fracture to the left tibia and fibula, rated 30 percent; (ii) residuals of fracture to the right fibula, rated noncompensable; (iii) degenerative joint disease of the left hip, rated 10 percent; (iv) lumbar strain, rated 10 percent.

(b) Identify each function that is prohibited based on each associated service-connected impairment/symptom.  For example, the ability to sit, stand, walk and the duration of each.

(c)  Thereafter, state the impact that the symptoms/impairment from each service-connected disability has on the Veteran's ability to work in either sedentary or manual type of positions. 

(d)  Discuss how the combination of all of the Veteran's service-connected disabilities and associated symptoms impact the Veteran's ability to obtain and retain a substantially gainful occupation whether sedentary and/or manual.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  This rationale should include a discussion of the Veteran's educational and occupational history, as well as the type of functions he can or cannot perform due to service-connected disability.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4.  Readjudicate the claim on appeal, including if necessary under 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


